DETAILED ACTION
Claims 1 – 10 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mishra et al (US 2018/0329837) teaches the support of a plurality of different communication protocols over a common bus, including multiple different modes of operation for providing higher performance.  Harland et al (US 10,430,225) teaches the use of different operating modes based on the I2C protocol.  Das Sharma et al (US 2019/0065426) teaches the ability to support either a first or second interconnect protocol type on a bus. Wilson et al (US 2008/0162835) teaches a packet based communication protocol that supports memory access operations to system memory space and transferring results to an external device with minimal to no intervention by an internal processor of a device. Lanfield et al (US 7,254,657) teaches an interface unit that is compatible with first and second system bus protocols in a selectable mode.

Allowable Subject Matter
Claims 1 – 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach the claim limitations of an interface for a data bus for communication with at least one further system component, a defined communication protocol being used on the data bus, which determines a data sequence of access requests for sending and receiving data, and wherein data of each access request of the access requests includes at least pieces of information about an access direction, the access direction being a read access or a write access; a register unit including multiple data registers addressable via register addresses and readable and/or writable via the data bus, the register unit interpreting certain of the data of each access request as a register address based on the data sequence; and a processing unit for the data of each access request; wherein the interface is optionally operable in a first operating mode or a second operating mode, in the first operating mode, the data of an access request of the access requests is supplied to the register unit to identify a register address, so that a corresponding read or write access takes place on the data register addressable by the register address, and in the second operating mode, the data of the access request is supplied to the processing unit and the corresponding read or write access is handled by the processing unit.
The prior art of record teaches the use of defined protocols being used on data bus for read and write operations, however the prior art does not teach optionally selecting an operating mode for data access request being supplied to a register unit to identify and register access so that the read or write takes place on the data register and a second operating mode where data access request is supplied to the processing unit and the write access is handled by the processing unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181